                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF WEST VIRGINIA
                                   WHEELING


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                      CRIMINAL NO. 5:18-CR-14-7
                                                        (Judge Bailey)

ROBERT L. GREGORY,

              Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION
                 DENYING DEFENDANT’S MOTION TO SUPPRESS

       Pending before this Court is the Report and Recommendation [Doc. 165] issued by

Magistrate Judge James P. Mazzone on September 24, 2018. This Court, having reviewed

Defendant Gregory’s Motion to Suppress [Doc. 122], the Report and Recommendation

[Doc. 165], and the unofficial transcript of the evidentiary hearing, does hereby ADOPT the

Report and Recommendation.

       Pursuant to 28 U.S.C. § 636(b)(1)(c), this Court is required to make a de novo

review of those portions of the magistrate judge’s findings to which objection is made.

However, the Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). In addition, failure to file timely objections constitutes a waiver of de novo

review and the right to appeal this Court's Order. 28 U.S.C. § 636(b)(1); Snyder v.


                                             1
Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

94 (4th Cir. 1984). Here, objections to Magistrate Judge Mazzone’s R&R were due within

fourteen (14) days of receipt, pursuant to 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72(b).

The defendant is represented by counsel, so service was made on the date of filing,

September 24, 2018. As such, any objections were due by Monday, October 8, 2018. No

objections have been filed. Accordingly, such portions to which objections were made will

be reviewed for clear error.

       Upon careful consideration of the above, this Court ADOPTS the Report and

Recommendation of the Magistrate Judge [Doc. 165]. Accordingly, the defendant’s Motion

to Suppress [Doc. 122] is DENIED with respect to defendant’s argument that the search

warrant for 186 S. Front Street, Columbus, Ohio was invalid, and with respect to

defendant’s argument that evidence of wire communications must be suppressed. This

Court will determine the remaining trial issues at the appropriate time.

       It is so ORDERED.

       The Clerk is directed to transmit certified copies of this Order to all counsel of record

herein.

       DATED: October 11, 2018.




                                               2
